Exhibit 10.3

AGREEMENT AND RELEASE

     This Agreement and Release (“Agreement”) is entered into as of this 28th
day of July, 2008, between XL Capital Ltd. (the “Company”) and Henry C.V.
Keeling (the “Executive”).

     The Executive and the Company agree as follows:

     1. The employment relationship between the Executive and the Company will
terminate on August 1, 2008 (the “Termination Date”). Effective as of the
Termination Date, the Executive hereby resigns all officer positions with the
Company and its Affiliates (as defined below) as well as his membership on all
Boards of Directors and Committees of the Company and its Affiliates.

     2. In consideration for the covenants of the Executive and the release of
claims by the Executive contained herein, and in full payment of all obligations
of any nature or kind whatsoever owed or owing to the Executive by the Company
and any of its Affiliates, the Company shall pay, or provide benefits to, the
Executive as follows:

     (a) the Company shall pay the Executive’s base salary, at the rate in
effect on the date hereof, through the Termination Date;

     (b) the Company shall make a lump sum cash payment to the Executive on
August 15, 2008 in an amount equal to $3,362,500;

     (c) the Executive shall be reimbursed for business expenses reasonably
incurred by him prior to the Termination Date in accordance with the Company’s
expense reimbursement program;

     (d) all stock options and restricted stock granted to the Executive under
the Company’s equity-based incentive compensation plans other than those stock
options granted during calendar year 2008 (a complete list of which is attached
hereto as Exhibit A) will, to the extent unvested, become vested on the
Termination Date; all of the Company stock options granted before January 1,
2000 held by the Executive will be exercisable for three years following the
Termination Date (but in no event beyond the full ten year term of the option),
after which time they will terminate, and all options granted on or after
January 1, 2000 will remain exercisable for the duration of the term specified
in the applicable option agreement;

     (e) with respect to the options to purchase 130,000 shares of Company stock
granted to the Executive during calendar year 2008, (i) 86,600 will become
vested on the Termination Date and they will terminate ninety (90) days
following the Termination Date, and (ii) 43,400 will become vested on the
Termination Date and

--------------------------------------------------------------------------------

-2-

remain exercisable for the duration of the term specified in the applicable
option agreement;

     (f) medical benefit plan coverage (including dental and vision benefits if
provided under the applicable plans) will be continued for the Executive (and
the Executive’s dependents, if any) for a period of twenty-four (24) months
following the Termination Date under the Company’s medical benefit plans upon
substantially the same terms and conditions (including cost of coverage to the
Executive) as is then in existence for other executives during the coverage
period; provided, however, that, in the event the Executive becomes reemployed
with another employer and becomes eligible to receive medical benefits from such
employer, the medical benefits described herein shall immediately cease;

     (g) the Executive’s vested accrued benefits under the Company’s pension and
deferred compensation plans shall be paid to the Executive in accordance with
the terms of such plans;

     (h) with respect to each award made to the Executive under the Company’s
Long-Term Incentive Plan for which the award period has not ended on or prior to
the Termination Date, to the extent the applicable performance metrics for the
award are met at the end of the applicable award period and an amount would have
been paid to the Executive under the award had his employment continued through
the applicable award payment date (the “Award Amount”), the Executive will
receive a payment under the award equal to a pro rata portion of the Award
Amount, determined by multiplying the Award Amount by a fraction, the numerator
of which is the number of months (rounding a partial month up to a full month)
in the applicable award period through the Termination Date, and the denominator
of which is the full number of months in the award period, and such amount, if
any, shall be paid, less applicable taxes required to be withheld, to the
Executive at the time payment for such award is made to active employees of the
Company;

     (i) the Company shall make a lump-sum cash payment on August 15, 2008 in an
amount equal to the product of $1,012,500, multiplied by a fraction, the
numerator of which is 7 and the denominator of which is 12;

     (j) the Company shall pay directly or reimburse the Executive, in either
case on an after-tax basis to the Executive, for reasonable moving expenses in
relocating the Executive and his immediate family and their household effects
from Bermuda to a location in the United Kingdom designated by the Executive
following the Executive’s Termination Date (provided that any such expenses must
be incurred by the Executive not later than the last day of the calendar year
following the calendar year which includes the Termination Date), any such
reimbursement for moving expenses shall be made promptly by the Company and, in
all events, no later than the last day of

--------------------------------------------------------------------------------

-3-

the second calendar year following the calendar year which includes the
Termination Date, and any such payment or reimbursement for taxes shall be made
on or before the due date of the Executive’s tax return for the applicable year,
but in no event later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which he remits the related taxes; and

     (k) the Company shall (w) continue to pay to the Executive his current
monthly housing allowance from the Termination Date through the earlier of the
end of calendar year 2008 or the date of termination of the applicable housing
lease, (x) reimburse the Executive for the cost of household improvements
incurred on or prior to April 30, 2008, (y) permit the Executive to continue to
occupy his Bermuda residence through May 1, 2009, and (z) permit the Executive
to continue to use his Company provided automobile through May 1, 2009, provided
that, in the case of such use after December 31, 2008, all related expenses
shall be the responsibility of the Executive and the Executive will pay to the
Company the agreed value of any such use after De-cember 31, 2008.

     3. The Executive acknowledges and agrees that he is not entitled to any
salary, bonuses, long-term or short-term incentive compensation or other
compensation, payments, rights or benefits of any kind in respect of his
employment with the Company and/or other positions with its Affiliates, the
termination of such employment and/or other positions, or under any of the
compensation or benefit plans of the Company or its Affiliates, except as
provided by this Agreement.

     4. In consideration of the above, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its members, shareholders, parents,
Affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its Affiliates, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (collectively, the “Releasees”), from all claims, actions, causes of
action, rights, judgments, obligations, damages, charges, accountings, demands
or liabilities of whatever kind or character, in law or in equity, whether known
or unknown, (collectively, the “Claims”) which may have existed or which may now
exist from the beginning of time to the date of this Agreement, including,
without limitation, any Claims the Releasors may have arising from or relating
to the Executive’s employment or termination from employment with the Company or
its Affiliates or relating to the Amended Employment Agreement between the
Company and the Executive dated as of December 1, 2006 (the “Employment
Agreement”) or any other agreement between the Executive and the Company or an
Affiliate, and any Claims the Releasors may have under any federal, state,

--------------------------------------------------------------------------------

-4-

local or foreign statute, or common law relating to employment, wages, hours, or
any other terms and conditions of employment. This release does not release the
Company from any obligations due to the Executive under this Agreement, and the
Executive is not waiving any right of indemnification he may have under the
Company’s charter documents and applicable law or under any employee benefit
plan or the right to assert coverage under any directors & officers liability
insurance maintained by the Company.

     5. The Executive understands and agrees that the consideration provided for
herein is more than the Executive would otherwise be entitled to if he did not
agree to the provisions of Section 4 above.

     6. The Executive waives any right to reinstatement or future employment
with the Company following the Executive’s separation from the Company.

     7. The Executive agrees not to make any disparaging statements about the
Company, its Affiliates or their current or former officers, directors and/or
employees, to anyone, including but not limited to the Company’s customers,
competitors, suppliers, employees, former employees or the press or other media,
unless placed under legal compulsion to do so by a court or other governmental
authority. Similarly, the Company will not make disparaging statements about the
Executive to the Company’s customers, competitors, suppliers, employees, or
former employees, his prospective employers or the press or other media, unless
placed under legal compulsion to do so by a court or other governmental
authority.

     8. (a) The Executive agrees that the products of the Company and its
Affiliates shall constitute the exclusive property of the Company and its
Affiliates. For the avoidance of doubt, all trademarks, policy language or
forms, products or services (including products and services under development),
trade names, trade secrets, service marks, designs, computer programs and
software, utility models, copyrights, know-how and confidential information,
applications for registration of any of the foregoing and the right to apply for
them in any part of the world (whether any of the foregoing shall be registered
or unregistered) created or discovered or participated in by the Executive
during the course of his employment or under the instructions of the Company or
its Affiliates are and shall be the absolute property of the Company and its
Affiliates, as appropriate. Without limiting the foregoing, the Executive hereby
assigns to the Company any and all of the Executive’s rights, title and
interest, if any, pertaining to the insurance and reinsurance (including,
without limitation, finite insurance and reinsurance), risk assumption, risk
management, brokerage, financial and other products or services developed or
improved upon by the Executive (including, without limitation, any related
“know-how”) while employed by the Company or its Affiliates, including any
patent, trademark, trade name, copyright, ownership or other right that may
pertain thereto.

     (b) Since the Executive has obtained in the course of the Executive’s
employment with the Company and its Affiliates knowledge of trade names, trade
secrets, know-

--------------------------------------------------------------------------------

-5-

how, products and services (including products and services under development),
techniques, methods, lists, computer programs and software and other
confidential information relating to the Company and its Affiliates, and their
employees, clients, business or business opportunities, the Executive hereby
undertakes that (x) with respect to Section 8(b)(i) below, for the period
through the first anniversary of the Termination Date and (y) with respect to
Section 8(b)(ii) below, the period through the six month anniversary of the
Termination Date:

     (i) the Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) encourage, entice, solicit or
endeavor to encourage, entice or solicit away from employment with the Company
or its Affiliates, or hire or cause to be hired, any officer or employee of the
Company or its Affiliates (or any individual who was within the prior twelve
months an officer or employee of the Company or its Affiliates), or encourage,
entice, solicit or endeavor to encourage, entice or solicit any individual to
violate the terms of any employment agreement or arrangement between such
individual and the Company or any of its Affiliates; and

     (ii) the Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) participate in, or provide advice
with respect to, mergers, acquisitions, asset sales, or proxy contests involving
the Company or engage in other similar conduct.

     (c) For purposes of this Agreement, an “Affiliate” of the Company includes
any person, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with the Company, and such
term shall specifically include, without limitation, the Company’s
majority-owned subsidiaries.

     (d) The limitations on the Executive set forth in this Section shall also
apply to any agent or other representative acting on behalf of Executive.

     (e) While the restrictions aforesaid are considered by both parties to be
reasonable in all the circumstances, it is recognized that restrictions of the
nature in question may fail for reasons unforeseen and accordingly it is hereby
declared and agreed that if any of such restrictions or scope thereof shall be
adjudged to be void as going beyond what is reasonable in the circumstances for
the protection of the interests of the Company and its Affiliates but would be
valid if part of the wording thereof were deleted and/or the periods thereof
reduced and/or other area dealt with thereby reduced in scope then said
restrictions shall apply with such modifications as may be necessary to make
them valid and effective.

     9. The Executive covenants that he shall not, without the prior written
consent of the Company, use for the Executive’s own benefit or the benefit of
any other person or entity other than the Company and its Affiliates or disclose
to any person, any confidential, proprietary, secret, privileged or work product
information about the Company or its

--------------------------------------------------------------------------------

-6-

Affiliates or their business or operations, including, but not limited to,
information concerning trade secrets, know-how, software, data processing
systems, policy language and forms, inventions, designs, processes, formulae,
notations, improvements, financial information, business plans, prospects,
referral sources, lists of suppliers and customers, legal advice and other
information with respect to the affairs, business, clients, customers, agents or
other business relationships of the Company or its Affiliates. The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret,
confidential, proprietary, privileged or work product information or data
relating to the Company or any of its Affiliates or predecessor companies, and
their respective businesses, which shall have been obtained by the Executive
during his employment, unless and until such information has become known to the
public generally (other than as a result of unauthorized disclosure by the
Executive) or unless he is required to disclose such information by a court or
by a governmental body with apparent authority to require such disclosure;
provided, however, the Executive acknowledges that he is not authorized to, and
agrees that he shall not, waive any privilege or work product protection
applicable to communications or other information of the Company or its
Affiliates. The foregoing covenant by the Executive shall be without limitation
as to time and geographic application.

     10. The Executive shall be provided indemnification by the Company to the
maximum extent permitted by applicable law and its charter documents against
expenses incurred and damages paid or payable by the Executive with respect to
claims based on actions or failures to act by the Executive in his capacity as
an officer, director or employee of the Company or its Affiliates on in any
other capacity, including any fiduciary capacity, in which the Executive served
at the request of the Company or an Affiliate. In addition, he shall be covered
by a directors & officers liability policy with coverage for all directors and
officers of the Company in an amount equal to at least US$75,000,000. Such
directors & officers liability insurance shall be maintained in effect for a
period of six years following the Termination Date. The indemnification in this
Section is in addition to, and not in lieu of, any indemnification or insurance
rights that exist at law or pursuant to the Company’s charter documents or
employee benefit plans.

     11. On or before the date hereof the Executive shall return all property of
the Company and its Affiliates in the Executive’s possession, including, but not
limited to, the Company’s credit, telephone, identification and similar cards,
keys, cellular phones, computer equipment, software and peripherals and
originals and copies of books, records, and other information pertaining to the
business of the Company or its Affiliates.

     12. The Executive shall, at the request of the Company and within reason,
cooperate with the Company in the defense and/or investigation of any third
party claim, dispute or any investigation or proceeding, whether actual or
threatened, including meeting with attorneys and/or other representatives of the
Company to provide reasonably requested information regarding same and/or
participating as a witness in any litigation, arbitration, hearing

--------------------------------------------------------------------------------

-7-

or other proceeding between the Company and a third party or any government
body. The Company shall reimburse the Executive for all reasonable expenses
incurred by him in connection with such assistance including reasonable travel
expenses.

     13. This Agreement shall be governed by and construed in accordance with
the laws of New York, without reference to the principles of conflict of laws
thereof.

     14. The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
therefrom pursuant to any applicable law or regulation.

     15. This Agreement represents the complete agreement between the Executive
and the Company concerning the subject matter in this Agreement and supersedes
all prior agreements or understandings, written or oral, including the
Employment Agreement. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

     16. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
nonenforceability of any section shall not invalidate or render unenforceable
any other section contained in this Agreement.

     17. This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that he has
read and fully understands the terms of this Agreement and has been advised to
consult with, and has consulted with, an attorney before executing this
Agreement.

     18. The Company will require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, of all, or
substantially all, of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if such succession or assignment had
not taken place.

     19. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
heirs, distributees, devisees and legatees. If the Executive dies while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

     20. This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate coun-

--------------------------------------------------------------------------------

-8-

terparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

--------------------------------------------------------------------------------

-9-

     The parties to this Agreement have executed this Agreement as of the day
and year first written above.

  XL CAPITAL LTD.                By:  /s/ Brian W. Nocco     Name: Brian W.
Nocco      Title: Chief Financial Officer            HENRY C.V. KEELING         
  /s/ Henry C. V. Keeling        


--------------------------------------------------------------------------------

Exhibit A

Options

  Shares Subject        Grant Date  to Option 
Option Price 
Expiration Date  8/7/1998  40,000 
$ 79.25 
8/7/2008  12/4/1998  20,000 
$ 73.00 
12/4/2008  12/9/1999  85,000 
$ 50.00 
12/9/2009  3/9/2001  50,000 
$ 80.00 
3/9/2011  3/8/2002  55,000 
$ 93.00 
3/8/2012  3/7/2003  40,000 
$ 68.62 
3/7/2013  3/5/2004  45,000 
$ 77.10 
3/5/2014  1/5/2005  75,000 
$ 75.95 
1/5/2015  3/4/2005  80,000 
$ 75.48 
3/4/2015  2/24/2006  30,000 
$ 67.93 
2/24/2016         


Restricted Shares          Unvested Shares  Grant Date  (Vest on Termination   
Date)      3/4/2005  2500      3/10/2006  4000      3/10/2007  9000     
2/28/2008  18,750 


--------------------------------------------------------------------------------